DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Wales (US 1,663,104) teaches a method of construction comprising placing two forms (A and A’) apart from each other (p. 1:83-104); laying a wire across the forms (Fig. 2) mounting a first bracket (J) to the first form (A) and a second bracket (K) to the second form (A’) (Figs. 1-3; p. 1:83-112); the wire (G) having first and second ends which runs from the first bracket to the second bracket (Fig. 1; p. 1:83-112); wherein the first and second brackets both comprise a first fastening wall (a) and a first channel (b) which receives the first or second end of the wire and further comprising a first holder (d) which receives the wire at a substantially orthogonal angle after being received by the first channel (Fig. 4; p. 1:108-2:22).  While Wales teaches a first stiffening wall (c), none of the prior art on record fairly teaches or suggests including a detent which extends orthogonally away from a stiffening wall which extends orthogonally from the fastening wall or that the first holder extends orthogonally away from the fastening wall and then bends back to be parallel with it.
Lucas (US 3,341,998) teaches a wire fastening bracket which uses a j-hook to secure the end of the wire (see, e.g., Fig. 4).  This j-hook extends orthogonally from the fastening wall and then bends to parallel.  However, Lucas does not teach that the wire is first received by a channel.  Lucas also fails to teach including a detent which extends orthogonally away from a stiffening wall which extends orthogonally from the fastening wall.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712